Title: From Thomas Jefferson to Borgnis Desbordes, Frères, 17 June 1786
From: Jefferson, Thomas
To: Borgnis Desbordes, Frères



Gentlemen
Paris June 17. 1786.

I received your favor of the 12th. instant, the last night, and immediately wrote to inform Mr. Grand that a bill for 2620₶2 in which you were interested, would be presented and desired him to pay it; which you may rest assured will be done. I am now to return you thanks for your attentions to these unfortunate men. I did not suspect they would have been necessary so long, when I took the liberty first of asking your care of them. Their destiny has been hard as the case has happened; but would have been infinitely worse but for your aid. I beg leave to assure you of my strong sense of your favours in this instance and of the sentiments of esteem and respect with which I have the honour to be Gentlemen your most obedient & most humble servt,

Th: Jefferson

